Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00811-CV

                       Randy COLEMAN and Jim Coleman Company,
                                   Appellants

                                              v.

                                        Ralph DEAN,
                                          Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 11-04-49987-CV
                       Honorable Richard C. Terrell, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s Final Judgment is
MODIFIED as follows:

       The first decretal paragraph of the trial court’s Final Judgment is MODIFIED to read:

             IT IS THEREFORE, ORDERED, ADJUDGED, AND DECREED that
       Ralph Dean recover from Living Modular, LLC; Randy Coleman; and Jim
       Coleman Company; jointly and severally, the following:

          1. The sum of $47,659.38 as economic damages;

          2. Prejudgment interest on $47,659.38 at 5.00% per annum pursuant to
          Tex. Fin. Code Section 304.104 from November 30, 2011 through the
          date this judgment is signed; the amount of prejudgment interest from
          November 30, 2011 through June 6, 2014 is $5,991.70, and interest
          continues to accrue at the rate of $6.57 per day from June 7, 2014 until
          the date the judgment is signed;

          3. The sum of $142,978.14 as additional damages pursuant to Tex.
          Bus. & Com. Code Section 17.50(b)(1);
                                                                                          04-14-00811-CV


          4. The sum of $51,960.00 as attorney’s fees; and, if this cause is not
          appealed, the judgment for attorney’s fees will be credited with
          $25,000.00, leaving an award of attorney’s fees of $26,960.00; and, if
          this cause is appealed to the court of appeals, but the appeal is not carried
          to the Supreme Court of Texas by appeal or writ of error, the judgment
          for attorney’s fees will be credited with $10,000.00, leaving an award
          of attorney’s fees of $41,960.00;

          5. Postjudgment interest at the rate of 5.00% per annum, from one day
          after this judgment is signed until the judgment is paid in full pursuant
          to Chapter 304 of the Texas Finance Code;

          6. All costs of court are taxed against Living Modular, LLC; Randy
          Coleman; and Jim Coleman Company;

          7. All writs and processes for the enforcement and collection of this
          judgment may issue as necessary; and

          8. All relief requested in this case and not expressly granted is denied.
          This judgment is final, disposes of all claims and all parties, and is
          appealable.

       The second decretal paragraph of the trial court’s Final Judgment is DELETED.

       As MODIFIED, we AFFIRM the trial court’s Final Judgment in all other respects.

       It is ORDERED that appellee, Ralph Dean, recover his costs of appeal from appellants
Living Modular, LLC; Randy Coleman; and Jim Coleman Company; jointly and severally.

       SIGNED September 2, 2015.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice




                                                -2-